PER CURIAM:
Following a jury trial in the Circuit Court of Pettis County, Ronald Greer was convicted of forcible rape, forcible sodomy, resisting arrest, and two counts of armed criminal action. He received two sentences of life without parole, two life sentences, and a seven-year sentence, with the sentences ordered to run consecutively. After we affirmed his convictions on direct appeal, Greer filed a motion for postconviction relief pursuant to Supreme Court Rule 29.15. The circuit court denied Greer's motion following an evidentiary hearing. Greer appeals. He argues that his trial counsel was ineffective: for failing to object to the introduction of a recording of an interrogation in which Greer invoked his right to remain silent; for failing to object to the admission of a statement Greer made to his parole officer; and for failing to object to testimony concerning injuries Greer caused to a law enforcement officer as he attempted to escape from custody. We affirm. Because a published opinion would have no precedential value, we have provided an unpublished memorandum to the parties which sets forth the reasons for this order. Rule 84.16(b).